Citation Nr: 1341840	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1975 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In October 2011, the Board remanded this case for additional development and it now returns for further appellate review. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals notification letters sent to the Veteran and an October 2013 Appellant's Post-Remand Brief submitted on his behalf by his representative.  The remainder of the documents in the file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that, in a September 2009 letter, the Veteran was notified that a document received earlier that month had been construed as a substantive appeal regarding the issue on appeal.  As such, he was requested to indicate whether he desired a Board hearing and, if so, the type of hearing.  Thereafter, in an October 2009 statement, the Veteran's representative indicated that the Veteran wished to appear at Board hearing at the Albuquerque RO.  In December 2009 and August 2011 letters, the RO acknowledged the Veteran's Board hearing request, but no hearing was ever scheduled.  As such, in September 2011, the Veteran's representative submitted a Motion to Remand for Travel Board Hearing.

Therefore, in the  October 2011 remand, the Board acknowledged that the record reflected the Veteran's request for a Board hearing, and stated that there was no indication in the record that the Veteran intended to withdraw his request for a hearing.  As such, the directives indicated that the Veteran should be contacted to determine if he still desired a hearing before a Veterans Law Judge of the Board at his RO, including via video-conference.  If a hearing was still desired, it was to be scheduled.  

Correspondence sent to the Veteran after the October 2011 remand failed to follow up with the Veteran to ask whether he was still interested in a Board hearing at his RO.  Moreover, no hearing has ever been scheduled in this matter despite repeated requests from the Veteran's representative.  Finally, the record does not reflect that the Veteran or his representative withdrew his request for a Board hearing before a Veterans Law Judge sitting at the RO.  As such, the claim must be remanded in order to afford the Veteran his requested hearing.  See Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has a right to RO compliance with Board remand directives).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO.    

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



